BEAUCHAMP, Judge.-
The appellant was duly convicted of the offense of burglary by a grand jury in Gregg County.
*756The indictment sets out a number of previous offenses as a proper basis for alleging that appellant was an habitual criminal. The jury returned its verdict finding him guilty on the second count of the indictment and judgment was entered assessing his punishment as life imprisonment.
The record is before us without statement of facts and bills of exception. The procedure appears to be regular.
The judgment of the trial court is affirmed.